Exhibit 10.1

Execution Version

 

FIRST AMENDMENT TO amended and restated CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of March 27, 2019, among STORE CAPITAL CORPORATION, a corporation
formed under the laws of the State of Maryland (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”) and
as a 2017 Term Loan Lender, and each other 2017 Term Loan Lender. Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement
referred to below shall have the same meaning herein.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and each of the other financial
institutions party thereto as Lenders have entered into a certain Amended and
Restated Credit Agreement dated as of February 9, 2018 (the “Credit Agreement”);
and

WHEREAS, the Borrower has requested, and the Administrative Agent and the 2017
Term Loan Lenders have agreed, to extend the maturity of the 2017 Term Loan and
make certain other amendments to the 2017 Term Loans under the Credit Agreement,
in each case in accordance with and subject to the terms and conditions
contained herein;

WHEREAS, the Borrower has appointed (a) KeyBank Capital Markets and Regions
Capital Markets as joint bookrunners and joint lead arrangers (in such
capacities, the “First Amendment Lead Arrangers”) to arrange consents from the
2017 Term Loan Lenders to amend certain terms of the 2017 Term Loans under
Credit Agreement as hereinafter provided and (b) Regions Bank as syndication
agent for the amendments to the 2017 Term Loans contemplated by this Amendment;
and

WHEREAS, the Borrower, the Administrative Agent and each of the 2017 Term Loan
Lenders have agreed to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

section 1. Amendments to the Credit Agreement. Pursuant to Section 13.6 of the
Credit Agreement, on and as of the Amendment Effective Date (as defined below):

(a) The definition of “2017 Term Loan Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended by deleting “March 29, 2019” and inserting in
place thereof “March 30, 2020”. 

(b) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended by amending and restating the table therein as follows:





--------------------------------------------------------------------------------

 



 

Level

 

Credit Rating

Applicable Margin for Revolving Loans that are LIBOR Loans

 

Applicable Margin for Revolving Loans that are Base Rate Loans

 

Applicable Margin for 2016 Term Loans that are LIBOR Loans

 

Applicable Margin for 2016 Term Loans that are Base Rate Loans

 

Applicable Margin for 2017 Term Loans that are LIBOR Loans

 

Applicable Margin for 2017 Term Loans that are Base Rate Loans

 

1

A-/A3 (or higher)

0.825%

0.000%

0.900%

0.000%

0.850%

0.000%

2

BBB+/Baa1

0.875%

0.000%

0.950%

0.000%

0.900%

0.000%

3

BBB/Baa2

1.000%

0.000%

1.100%

0.100%

1.000%

0.000%

4

BBB-/Baa3

1.200%

0.200%

1.350%

0.350%

1.250%

0.250%

5

BB+/Ba1 (or lower or unrated)

1.550%

0.550%

1.750%

0.750%

1.650%

0.650%

 

(c) The definition of “Fee Letter” in Section 1.1 of the Credit Agreement is
hereby amended by deleting “and” immediately prior to “(ii)” and inserting a
comma in place thereof and inserting a new clause immediately prior to the end
of the sentence thereof “and (iii) that certain fee letter dated on or about
March 7, 2019, by and among the Borrower, KeyBank National Association, KeyBanc
Capital Markets Inc., Regions Capital Markets, and Regions Bank”.

(d) The definition of “Lead Arrangers” in Section 1.1 of the Credit Agreement is
hereby amended by “and” immediately prior to “(c)” and inserting a comma in
place thereof and inserting a new clause immediately prior to the end of the
sentence thereof “and (d) with respect to the First Amendment, the First
Amendment Lead Arrangers”.

(e) The definition of “Syndication Agent” in Section 1.1 of the Credit Agreement
is hereby amended by “and” immediately prior to “(c)” and inserting a comma in
place thereof and inserting a new clause immediately prior to the end of the
sentence thereof “and (d) with respect to the First Amendment, Regions Bank”.

(f) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms in appropriate alphabetical order therein:

“ “First Amendment” shall mean the First Amendment to Amended and Restated
Credit Agreement, dated as of March 27, 2019, by and among the Borrower, the
Administrative Agent and the 2017 Term Loan Lenders.”



2

 

--------------------------------------------------------------------------------

 



“ “First Amendment Lead Arrangers” has the meaning set forth in First
Amendment.”

section 2. Representations and Warranties.  The Borrower and each Loan Party
party hereto represents and warrants that as of the Amendment Effective Date:

(a) all of the representations and warranties contained in the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
Amendment Effective Date, except to the extent that any such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
date);

(b) The Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit under this
Amendment and the Credit Agreement as amended by this Amendment.  The Borrower
and each other Loan Party party hereto has the right and power, and has taken
all necessary action to authorize it, to execute, deliver and perform this
Amendment and the Credit Agreement as amended by this Amendment in accordance
with the terms hereof and to consummate the transactions contemplated
hereby.  This Amendment has been duly executed and delivered by the duly
authorized officers of the Borrower and each other Loan Party party hereto and
is a legal, valid and binding obligation of each such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally (whether in a proceeding at law or in
equity);

(c) The execution, delivery and performance of this Amendment in accordance with
the terms hereof and the borrowings and other extensions of credit under this
Amendment and the Credit Agreement as amended by this Amendment do not and will
not, by the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) in any material respect relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation or the bylaws of the Borrower or the organizational or
governing documents of any Loan Party, or any material indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties;

(d) No suit, action, investigation or proceeding, pending or threatened, in any
court or before any arbitrator or governmental authority has been instituted
that purports to affect the Borrower or its Subsidiaries or the transaction
contemplated hereby or that could reasonably be expected to have a Material
Adverse Effect on the Borrower or its

3

 

--------------------------------------------------------------------------------

 



Subsidiaries or the transaction contemplated herein or on the ability of the
Borrower or its Subsidiaries to perform their obligations under this Amendment,
the Credit Agreement as amended by this Amendment or the other Loan Documents to
which it is a party; and

(e) no Default or Event of Default has occurred and is continuing or would
result after giving effect to this Amendment.

section 3. Conditions to Effectiveness on Amendment Effective Date.  This
Amendment shall become effective on and as of the Business Day on which the
following conditions shall have been satisfied (such date, the “Amendment
Effective Date”):

(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and each 2017 Term Loan Lender;

(b) the Administrative Agent shall have received, on behalf of itself and the
Lenders, a customary opinion of outside counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request and in form and
substance reasonably acceptable to the Administrative Agent;

(c) the Administrative Agent shall have received a certificate of the secretary
or assistant secretary (or equivalent officer) on behalf of each Loan Party,
dated as of the Amendment Effective Date, certifying (i) that attached thereto
is a true and complete copy of each certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party or that the corresponding documents delivered to the
Administrative Agent on the Effective Date have not been amended, supplemented
or otherwise modified and remain in full force and effect in the same form as
delivered to the Administrative Agent on the Effective Date, (ii) that attached
thereto is a true and complete copy of the by-laws of each Loan Party, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity or that such
corresponding documents delivered to the Administrative Agent on the Effective
Date have not been amended, supplemented or otherwise modified and remain in
full force and effect in the same form as delivered to the Administrative Agent
on the Effective Date, (iii) that attached thereto is a true and complete copy
of all corporate, partnership, member or other necessary action taken by each
Loan Party to authorize the execution, delivery and performance of this
Amendment, authorizing the execution, delivery and performance of this
Amendment, and that such actions have not been modified, rescinded or amended
and are in full force and effect as of the date of such certificate, (iv) that
attached thereto is an incumbency and specimen signature of each officer or
authorized person executing this Amendment or any other document delivered in
connection herewith on behalf of such Loan Party or that the incumbency has not
changed since being delivered to the Administrative Agent on the Effective Date,
and (v) that attached thereto is a true and complete copy of a certificate as to
the good standing of such Loan Party as of a recent date, from such Secretary of
State (or other applicable Governmental Authority) of such Loan Party’s
jurisdiction of organization;



4

 

--------------------------------------------------------------------------------

 



(d) the representations and warranties contained in Section 2 hereof shall
be  true and correct in all material respects as of the Amendment Effective Date
(without duplication of any materiality qualifier contained therein);

(e) no Default or Event of Default shall exist and be continuing immediately
after giving effect to this Amendment;

(f) since December 31, 2016, there has been no Material Adverse Effect;

(g) the Borrower shall have delivered to Administrative Agent an officer’s
certificate, in form and substance reasonably acceptable to Administrative
Agent, certifying that the conditions set forth in Section 3(d),  Section 3(e)
and Section 3(f) have been satisfied;

(h) the First Amendment Lead Arrangers and the Administrative Agent shall have
received all fees and other amounts due and payable to them pursuant to the Loan
Documents and that certain fee letter dated on or about March 7, 2019 (the
“March 2019 Fee Letter”), by and among the Borrower, KeyBank National
Association, KeyBanc Capital Markets Inc., Regions Capital Markets, and Regions
Bank on or prior to the Amendment Effective Date, including reimbursement for
all reasonable and documented out-of-pocket legal costs incurred by the First
Amendment Lead Arrangers and the Administrative Agent in connection with this
Amendment invoiced at least two Business Days prior to the Amendment Effective
Date;

(i) in accordance with the March 2019 Fee Letter, the Borrower shall have paid a
commitment fee to the Administrative Agent for the benefit of each of the 2017
Term Loan Lenders in the amount of 0.075% of the outstanding 2017 Term Loans of
each such 2017 Term Loan Lender;

(j) the Administrative Agent shall have received all documentation and other
information requested in writing at least 10 Business Days prior to the
Amendment Effective Date by the Administrative Agent that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act;

(k) for any Loan Party that qualifies as a “legal entity customer” under 31
C.F.R. Section 1010.230, the Administrative Agent shall have received a
beneficial ownership certification, which certification shall be substantially
similar in form and substance to the form required under 31 C.F.R. Section
1010.230; and

(l) the Administrative Agent shall have received a Compliance Certificate
setting forth in reasonable detail calculations required to establish the
Borrower is compliance with the covenants contained in Section 10.1 of the
Credit Agreement on a pro forma basis after giving effect to this Amendment.

section 4. Costs, Expenses.  As provided in Section 13.2 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all
reasonable and

5

 

--------------------------------------------------------------------------------

 



documented out-of-pocket costs and expenses, including legal costs, in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

section 5. Counterparts; Effectiveness.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(PDF or TIFF format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

section 6. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. Each of the provisions set
forth in Section 13.4(b) and Section 13.4(c) of the Credit Agreement are
incorporated by reference into this Amendment, mutatis mutandis, and shall have
the same force and effect in respect of this Amendment as if set forth herein in
full.

section 7. WAIVER OF JURY TRIAL.   EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

section 8. No Modification; Reaffirmation.  

(a) Except as expressly set forth herein, nothing contained herein shall be
deemed to constitute a waiver of compliance with any term or condition contained
in the Credit Agreement or any of the other Loan Documents or constitute a
course of conduct or dealing among the parties. Except as expressly stated
herein, the Administrative Agent and the Lenders reserve all rights, privileges
and remedies under the Loan Documents. Except as amended or consented to hereby,
the Credit Agreement and other Loan Documents remain unmodified and in full
force and effect. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import referring to the Credit Agreement
in any other Loan Document shall mean and be a reference to the Credit Agreement
as amended hereby. This Amendment shall constitute a Loan Document under the
Credit Agreement and the other Loan Documents and, together with the other Loan
Documents, constitute the entire

6

 

--------------------------------------------------------------------------------

 



agreement among the parties pertaining to the modification of the Loan Documents
as herein provided and supersede any and all prior or contemporaneous
agreements, promises and amendments relating to the subject matter hereof. To
the extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or the other Loan Documents, the terms and provisions of this
Amendment shall control.

(b) For the avoidance of doubt, this Amendment shall not constitute an election
by the Borrower to extend the existing 2017 Term Loans pursuant to Section
2.14(b) of the Credit Agreement, and the Borrower’s extension options thereunder
shall continue from and after the Amendment Effective Date as expressly set
forth in the Credit Agreement.

(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party as amended and extended hereby and (ii) in the
case of each Guarantor, ratifies and reaffirms its Guaranty of the Obligations
as amended and extended hereby.

[SIGNATURES ON FOLLOWING PAGE]

 

 



7

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

STORE CAPITAL CORPORATION,

as Borrower

 

 

By: /s/ Catherine Long

    Name:  Catherine Long

    Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

 

 

 

 

[Signatures Continued on Next Page]

 

 

 



 

 

--------------------------------------------------------------------------------

 



KEYBank National Association,  

as Administrative Agent and as a 2017 Term Loan Lender

 

 

By: /s/ Tyrel Regnier

    Name: Tyrel Regnier

    Title: Assistant Vice President

 

 

 

 

[Signatures Continued on Next Page]

 

 



 

 

--------------------------------------------------------------------------------

 



BMO HARRIS BANK N.A.,

as a 2017 Term Loan Lender

 

 

By: /s/ Aaron Lanski

    Name: Aaron Lanski

    Title: Managing Director

 



 

 

--------------------------------------------------------------------------------

 



CAPITAL ONE, NATIONAL ASSOCIATION,

as a 2017 Term Loan Lender

 

 

By: /s/ Peter C. Ilovic

    Name: Peter C. Ilovic

    Title: Vice President

 



 

 

--------------------------------------------------------------------------------

 



REGIONS BANK,

as a 2017 Term Loan Lender

 

 

By: /s/ Ghi S. Gavin

    Name: Ghi S. Gavin

    Title: Senior Vice President

 



 

 

--------------------------------------------------------------------------------

 



SUNTRUST BANK,

as a 2017 Term Loan Lender

 

 

By: /s/ Trudy Wilson

    Name: Trudy Wilson

    Title: Vice President

 



 

 

--------------------------------------------------------------------------------

 



U.S. BANK NATIONAL ASSOCIATION,

as a 2017 Term Loan Lender

 

 

By: /s/ Patrick A. Trowbridge

    Name: Patrick A. Trowbridge

    Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------